 

Exhibit 10.4.1

 



FIRST AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT

 

FIRST AMENDMENT TO THE CREDIT AND GUARANTY AGREEMENT (this “First Amendment”),
dated as of November 14, 2017, among PIPELINE CYNERGY HOLDINGS, LLC, a Delaware
limited liability company (“PCH”), PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC,
a Delaware limited liability company (“Priority Institutional”), PRIORITY
PAYMENT SYSTEMS HOLDINGS LLC, a Georgia limited liability company (“PPSH” or the
“Borrower Representative”, and, together with PCH and Priority Institutional,
the “Borrowers, and each individually, a “Borrower”), PRIORITY HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), as a Guarantor, the other
Guarantors party hereto, each of the Lenders party hereto and SUNTRUST BANK, as
administrative agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”). All capitalized terms used herein
(including in this preamble) and not otherwise defined herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrowers have entered into that certain Credit and Guaranty
Agreement, dated as of January 3, 2017, among the Borrowers, Holdings, the other
Guarantors party thereto from time to time, the lenders party thereto from time
to time (collectively, the “Lenders” and each individually, a “Lender”),
SunTrust Bank, as Administrative Agent, an Issuing Bank, Swing Line Lender and
Collateral Agent (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time to, but not including, the date
hereof, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 10.05(a) of the Credit Agreement, the parties
hereto have agreed, subject to the satisfaction of the conditions precedent to
effectiveness set forth in Section 5 hereof, to amend certain terms of the
Credit Agreement as hereinafter provided;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed that:

 

SECTION 1.           RULES OF CONSTRUCTION. The rules of construction specified
in Section 1.03 of the Credit Agreement shall apply to this First Amendment,
including the terms defined in the preamble and recitals hereto.

 

SECTION 2.           AMENDMENTS TO CREDIT AGREEMENT. Subject to the satisfaction
(or waiver in writing by each Requisite Lender and the Administrative Agent) of
the conditions set forth in Section 5 hereof, in accordance with Section 10.05
of the Credit Agreement, the Credit Agreement is hereby amended as follows:

 

(a)     Section 1.01 of the Credit Agreement is hereby amended by adding in the
appropriate alphabetical order the following new definitions:

 

“First Amendment” means that First Amendment to the Credit and Guaranty
Agreement, dated as of November 14, 2017, among the Borrowers, Holdings, the
other Guarantors party thereto, each Lender party thereto and the Administrative
Agent.

 

“First Amendment Effective Date” has the meaning specified in the First
Amendment.



 

 

 

 

(b)    Section 6.01(z) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“(z)   other Indebtedness incurred by any Borrower or any Restricted Subsidiary
in an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding.”

 

(c)     Section 6.02(r) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“(r)    Liens securing Indebtedness incurred by any Borrower or any Restricted
Subsidiary in connection with a virtual credit card program established by such
Borrower or Restricted Subsidiary with any bank, financial institution or other
lender that provides such program; provided that (x) such Liens do not secure
Indebtedness in excess of $5,000,000 in the aggregate for all such Liens at any
time and (y) such Liens do not encumber assets of Holdings or any of its
Restricted Subsidiaries, the fair market value (as reasonably determined by the
Borrower Representative in good faith, on the initial date such assets are
pledged and without giving effect to any earnings, dividends or other
distributions or appreciation of such assets) of which exceeds the amount of
Indebtedness and other obligations secured by such assets;”

 

SECTION 3.             REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and
after the First Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or text of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this First Amendment. On and after the effectiveness of this First
Amendment, this First Amendment shall for all purposes constitute a “Credit
Document” under and as defined in the Credit Agreement and the other Credit
Documents.

 

SECTION 4.             REPRESENTATIONS & WARRANTIES; ACKNOWLEDGMENTS. In order
to induce each Requisite Lender and the Administrative Agent to enter into this
First Amendment, each Credit Party hereby:

 

(a)represents and warrants to each Requisite Lender and the Administrative Agent
on and as of the First Amendment Effective Date, that:

 

(i)each Credit Party party hereto has all requisite power and authority to
execute, deliver and perform its obligations under this First Amendment and the
Credit Agreement (as amended by the First Amendment), in each case, to which it
is a party and to carry out the transactions contemplated thereby;



 

(ii)the execution, delivery and performance of this First Amendment has been
duly authorized by all necessary action on the part of each Credit Party that is
a party thereto;

 

(iii)this First Amendment has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and

 

(iv)each of the representations and warranties set forth in the Credit Agreement
and in the other Credit Documents is true and correct in all material respects
on and as of the First Amendment Effective Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date; provided, however,
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates;

 

 

 



 

(b)acknowledges and agrees for the benefit of each Lender and the Administrative
Agent on and as of the First Amendment Effective Date, that:

 

(i)no right of offset, recoupment, defense, counterclaim, claim, cause of action
or objection exists in favor of such Credit Party against the Administrative
Agent or Lender arising out of or with respect to (x) the Obligations, this
First Amendment or the other Credit Documents, (y) any other documents now or
heretofore evidencing, securing or in any way relating to the foregoing, or (z)
the administration or funding of the Loans; and

 

(ii)(x) the Administrative Agent’s and the Lender’s agreement to make the
amendments contained herein does not and shall not create (nor shall any Credit
Party rely upon the existence of or claim or assert that there exists) any
obligation of the Administrative Agent or any Lender to consider or agree to any
further waiver, consent or amendment with respect to any Credit Document, and
(y) in the event that the Administrative Agent or any Lender subsequently agrees
to consider any further waiver, consent or amendment with respect to any Credit
Document, neither this First Amendment nor any other conduct of the
Administrative Agent or any Lender shall be of any force and effect on the
Administrative Agent’s or any Lender’s consideration or decision with respect
thereto.

 

SECTION 5.       CONDITIONS PRECEDENT. This First Amendment shall become
effective as of the first date (the “First Amendment Effective Date”) when each
of the conditions set forth in this Section 5 shall have been satisfied:

 

(i)          The Administrative Agent shall have received a duly authorized,
executed and delivered counterpart of the signature page to this First Amendment
(whether the same or different counterparts) from each Credit Party named on the
signature pages hereto, the Administrative Agent and the Requisite Lenders.

 

(ii)         The Administrative Agent shall have received a certificate of the
Borrower Representative, dated as of the First Amendment Effective Date,
executed by a Senior Officer of the Borrower Representative certifying that the
conditions set forth in this Section 5 have been satisfied.

 

(iii)        The Administrative Agent shall have received a copy of the
amendment to the Subordinated Credit Agreement (the “Subordinated Credit
Agreement Amendment”), in form and substance reasonably satisfactory to the
Administrative Agent.

 

 

 

 

(iv)        The effectiveness of the Subordinated Credit Agreement Amendment
shall have occurred or shall occur concurrently with the First Amendment
Effective Date.

 

(v)         Both immediately before and after giving effect to this First
Amendment, (a) no Default or Event of Default shall have occurred or be
continuing or result therefrom and (b) the representations and warranties
contained in Section 4 of this First Amendment shall be true and correct.

 

(vi)        Contemporaneous with the First Amendment Effective Date, all fees
and other amounts due and payable to them on or prior to the First Amendment
Effective Date, and to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket fees and expenses (including the
reasonable and documented legal fees and expenses of White & Case LLP, counsel
to Administrative Agent) required to be reimbursed or paid by the Borrowers
under this First Amendment and the Credit Agreement; provided that an invoice
for all such fees shall be received by the Borrower Representative at least one
(1) Business Day prior to the First Amendment Effective Date.

 

SECTION 6.         REAFFIRMATION.

 

(a)        To induce the Lenders party hereto and Administrative Agent to enter
into this First Amendment, each of the Credit Parties hereby acknowledges and
reaffirms its obligations under each Credit Document to which it is a party,
including, without limitation, any grant, pledge or collateral assignment of a
lien or security interest, as applicable, contained therein, in each case, as
amended, restated, supplemented or otherwise modified prior to or as of the date
hereof (collectively, the “Reaffirmed Documents”). Each Borrower acknowledges
and agrees that each of the Credit Documents to which it is a party or otherwise
bound shall continue in full force and effect, that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this First Amendment.

 

(b)        In furtherance of the foregoing Section 6(a), each Credit Party, in
its capacity as a Guarantor under any Guaranty to which it is a party (in such
capacity, each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the
Guaranteed Obligations under the terms and conditions of such Guaranty and
agrees that such Guaranty remains in full force and effect to the extent set
forth in such Guaranty and after giving effect to this First Amendment. Each
Reaffirming Loan Guarantor hereby confirms that it consents to the terms of this
First Amendment and the Credit Agreement. Each Reaffirming Loan Guarantor hereby
(i) confirms that each Credit Document to which it is a party or is otherwise
bound will continue to guarantee to the fullest extent possible in accordance
with the Credit Documents, the payment and performance of the Guaranteed
Obligations, including, without limitation, the payment and performance of all
such applicable Guaranteed Obligations that are joint and several obligations of
each Guarantor now or hereafter existing; (ii) acknowledges and agrees that its
Guaranty and each of the Credit Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this First Amendment; and (iii)
acknowledges, agrees and warrants for the benefit of the Administrative Agent,
the Collateral Agent and each Secured Party that there are no rights of set-off
or counterclaim, nor any defenses of any kind, whether legal, equitable or
otherwise, that would enable such Reaffirming Loan Guarantor to avoid or delay
timely performance of its obligations under the Credit Documents.

 

 

 

 

(c)        In furtherance of the foregoing Section 6(a), each of the Credit
Parties that is party to any Collateral Document, in its capacity as a Grantor
(as defined in such Collateral Document) under such Collateral Document (in such
capacity, each a “Reaffirming Grantor”), hereby acknowledges that it has
reviewed and consents to the terms and conditions of this First Amendment and
the transactions contemplated hereby. In addition, each Reaffirming Grantor
reaffirms the security interests granted by such Reaffirming Grantor under the
terms and conditions of the Security Agreement and each other Credit Document
(in each case, to the extent a party thereto) to secure the Obligations and
agrees that such security interests remain in full force and effect. Each
Reaffirming Grantor hereby (i) confirms that each Collateral Document to which
it is a party or is otherwise bound and all Collateral encumbered thereby will
continue to secure, to the fullest extent possible in accordance with the
Collateral Documents, the payment and performance of the Obligations, as the
case may be, including, without limitation, the payment and performance of all
such applicable Obligations that are joint and several obligations of each
Guarantor and Grantor now or hereafter existing, (ii) confirms its respective
grant to the Collateral Agent for the benefit of the Secured Parties of the
security interest in and continuing Lien on all of such Grantor’s right, title
and interest in, to and under all Collateral, in each case, whether now owned or
existing or hereafter acquired or arising and wherever located, as collateral
security for the prompt and complete payment and performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of all applicable Obligations (including all such
Obligations as amended, reaffirmed and/or increased pursuant to this First
Amendment), subject to the terms contained in the applicable Credit Documents,
and (iii) confirms its respective pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Collateral Documents to which it is a party.

 

(d)       Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this First Amendment, such Guarantor is
not required by the terms of the Credit Agreement or any other Credit Document
to consent to this First Amendment and (ii) nothing in the Credit Agreement,
this First Amendment or any other Credit Document shall be deemed to require the
consent of such Guarantor to any future amendment, consent or waiver of the
terms of the Credit Agreement.

 

SECTION 7.         MISCELLANEOUS PROVISIONS.

 

(a)        Ratification. This First Amendment is limited to the matters
specified herein and shall not constitute a modification, acceptance or waiver
of any other provision of the Credit Agreement or any other Credit Document.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or any other Credit Document
or instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith.

 

(b)        Governing Law; Submission to Jurisdiction, Etc. This First Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York. Sections 10.15 and 10.16 of the Credit Agreement are incorporated by
reference herein as if such Sections appeared herein, mutatis mutandis.

 

(c)        Severability. Section 10.11 of the Credit Agreement is incorporated
by reference herein as if such Section appeared herein, mutatis mutandis.

 



 

 

 

 

(d)        Counterparts; Headings. This First Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier, .pdf or other electronic imaging means of an executed counterpart of
a signature page to this First Amendment shall be effective as delivery of an
original executed counterpart of this First Amendment. The Administrative Agent
may also require that signatures delivered by telecopier, .pdf or other
electronic imaging means be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of this First Amendment or signature delivered by telecopier, .pdf
or other electronic imaging means. Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
First Amendment.

 

(e)        Costs and Expenses. The Borrowers hereby agree to pay and reimburse
the Administrative Agent and the Lead Arranger for their respective reasonable
and documented out-of-pocket expenses in connection with the negotiation,
preparation, syndication and execution and delivery of this First Amendment,
including without limitation, the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent and the Lead Arranger, all in
accordance with Section 10.02 of the Credit Agreement.

 

[Remainder of page intentionally blank]

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment as of the date first above written.



        PIPELINE CYNERGY HOLDINGS, LLC, as a Borrower         By: /s/ John V.
Priore   Name: John V. Priore   Title: CEO         PRIORITY INSTITUTIONAL
PARTNER SERVICES LLC, as a Borrower         By: /s/ John V. Priore   Name: John
V. Priore   Title: CEO         PRIORITY PAYMENT SYSTEMS HOLDINGS LLC, as a
Borrower         By: /s/ John V. Priore   Name: John V. Priore   Title: CEO    
    PRIORITY HOLDINGS, LLC, as a Holdings and a Guarantor         By: /s/ John
V. Priore   Name: John V. Priore   Title: CEO         PRIORITY PAYMENT SYSTEMS
LLC, as a Guarantor         By: /s/ John V. Priore   Name: John V. Priore  
Title: CEO



 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]



 

 

 

 



  FINCOR SYSTEMS LLC, as a Guarantor         By: /s/ John V. Priore   Name: John
V. Priore   Title: CEO         PIPELINE CYNERGY INC., as a Guarantor         By:
/s/ John V. Priore   Name: John V. Priore   Title: CEO         CYNERGY HOLDINGS,
LLC, as a Guarantor         By: /s/ John V. Priore   Name: John V. Priore  
Title: CEO         CYNERGY DATA, LLC, as a Guarantor         By: /s/ John V.
Priore   Name: John V. Priore   Title: CEO         PRIORITY PAYMENT EXPRESS
SYSTEMS LLC, as a Guarantor         By: /s/ John V. Priore   Name: John V.
Priore   Title: CEO



 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



  SUNTRUST BANK, as the Administrative Agent and a Lender         By: /s/ David
Bennett   Name:   David Bennett   Title:     Director



 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

DBDB Funding LLC as a Lender

        By: /s/ Avraham Dreyfuss   Name: Avraham Dreyfuss   Title: Chief
Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

FDF I Limited as a Lender

  By: FDF I CM LLC, its collateral manager         By: /s/ Avraham Dreyfuss  
Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

FDF II Limited as a Lender

  By: FDF II CM LLC, its collateral manager         By: /s/ Avraham Dreyfuss  
Name: Avraham Dreyfuss   Title: Chief Financial Officer

  

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

Fortress Credit BSL II Limited as a Lender

  By: FC BSL II CM LLC, its collateral manager         By: /s/ Avraham Dreyfuss
  Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

Fortress Credit BSL III Limited as a Lender

  BY: FC BSL III CM LLC, its collateral manager         By: /s/ Avraham Dreyfuss
  Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

Fortress Credit Opportunities III CLO LP as a Lender

  By: FCO III CLO GP LLC, it’s General Partner         By: /s/ Avraham Dreyfuss
  Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

Fortress Credit Opportunities V CLO Limited as a Lender

  BY: FCO V CLO CM LLC, its collateral manager         By: /s/ Avraham Dreyfuss
  Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

Fortress Credit Opportunities VII CLO Limited as a Lender

  By: FCO VII CLO CM LLC, its collateral manager         By: /s/ Avraham
Dreyfuss   Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

Hildene CLO I Ltd as a Lender

  By: CF H-BSL MANAGEMENT LLC, its Collateral Manager         By: /s/ Avraham
Dreyfuss   Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 

 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

Hildene CLO II Ltd as a Lender

  By: CF H-BSL MANAGEMENT LLC, its Collateral Manager         By: /s/ Avraham
Dreyfuss   Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 



 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

Hildene CLO III Ltd as a Lender

  By: CF H-BSL MANAGEMENT LLC, its Collateral Manager         By: /s/ Avraham
Dreyfuss   Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 



 

 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     

HILDENE CLO IV, Ltd as a Lender

  By: CF H-BSL MANAGEMENT LLC, its Collateral Manager         By: /s/ Avraham
Dreyfuss   Name: Avraham Dreyfuss   Title: Chief Financial Officer

 

[Signature Page to Priority Payments Amendment to the Credit and Guaranty
Agreement]

 



 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, DATED AS
OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, PIPELINE CYNERGY HOLDINGS,
LLC, AS A BORROWER, PRIORITY INSTITUTIONAL PARTNER SERVICES, LLC, AS A BORROWER,
PRIORITY PAYMENT SYSTEM HOLDINGS LLC, AS A BORROWER, PRIORITY HOLDINGS LLC, AS
HOLDINGS AND A GUARANTOR, EACH OTHER GUARANTOR PARTY THERETO, EACH LENDER PARTY
THERETO AND SUNTRUST BANK, AS ADMINISTRATIVE AGENT



        Lenders:       ABPCI Direct Lending Fund CLO I Ltd.   By: AB Private
Credit Investors, LLC, its Collateral Manager         By: /s/ Kevin Alexander  
Name: Kevin Alexander   Title:   Managing Director       ABPCI Direct Lending
Fund CLO II Ltd.   By: AB Private Credit Investors, LLC, its Collateral Manager
        By: /s/ Kevin Alexander   Name: Kevin Alexander   Title:   Managing
Director         ABPCI Direct Lending Funding III LLC   By: AB Private Credit
Investors, LLC, its Collateral Manager         By: /s/ Kevin Alexander   Name:
Kevin Alexander   Title:   Managing Director

 

 

 

 



  ABPCI Direct Lending Funding V LLC   By: AB Private Credit Investors, LLC, its
Collateral Manager         By: /s/ Kevin Alexander   Name: Kevin Alexander  
Title:   Managing Director         Addington Square Funding I, L.P.   By:
Addington Square Funding I, G.P., its general partner         By: /s/ Sean
Flynn    Name: Sean Flynn   Title:   Director         Addington Square Funding
II, L.P.   By: Addington Square Funding II, G.P., its general partner        
By: /s/ Sean Flynn   Name: Sean Flynn   Title:   Director         AXA Equitable
Life Insurance Company         By: /s/ Kevin Alexander   Name: Kevin Alexander  
Title:   Investment Officer

 

 

 